 



Exhibit 10.30
FOURTH AMENDMENT TO LEASE AGREEMENT
     THIS FOURTH AMENDMENT TO LEASE AGREEMENT (this “Fourth Amendment”) is
entered into on May 26, 2004 by Ryan Companies US, Inc., a Minnesota corporation
(“Landlord”), Pegasus Solutions Companies, a Delaware corporation (“Tenant”),
and Pegasus Solutions, Inc., a Delaware corporation (“Guarantor”).
Recitals:
     A. Landlord and Tenant entered into that certain Lease Agreement for the
premises located at 14000 North Pima Road, Scottsdale, Arizona dated as of
September 14, 2001, as amended by that certain First Amendment to Lease
Agreement dated as of June 28, 2002 and that certain Second Amendment to Lease
Agreement dated as of February 28, 2003 and that certain Third Amendment to
Lease Agreement dated as of September 30, 2003 (collectively the Lease).
     B. Landlord and Tenant desire to further amend the Lease to establish the
Expansion Space Commencement Date and the adjusted annual Base Rent.
     C. Except as specifically defined in this Fourth Amendment, all capitalized
terms used herein shall have the same meaning as set forth in the Lease.
Covenants:
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant agree as
follows:
     1. The Expansion Space Commencement Date is March 15, 2004.
     2. The rentable area of the Expansion Space is 19,975 square feet.
     3. Effective March 15, 2004, the annual Base Rent is increased to the
following amounts:

      Rental Period   Annual Base Rent
March 15, 2004 – January 31, 2008
  $3,582,599.00
February 1, 2008 – January 31, 2013
  $3,962,986.00

     4. Notwithstanding anything to the contrary herein, or in the Lease, the
CAM Forgiveness Period (as defined in Section 3.2(b)(1) of the Lease) shall not
apply to the Expansion Space.
     5. Paragraph 6 of the Second Amendment to Lease Agreement shall be amended
to read as follows:

-1-



--------------------------------------------------------------------------------



 



   “Annual Base Rent stated in Paragraph 5 of this Second Amendment to Lease
Agreement includes certain Tenant Improvement costs over the Tenant Improvement
Allowance equal to $4.00 per square foot of Rentable Area of the Premises, which
have been amortized over the initial ten-year Term of the Lease at a per annum
rate of interest of ten percent (10%). The amortization schedule for such
additional Rent is set forth in Exhibit B attached hereto.”
     6. Guarantor hereby consents to this Fourth Amendment.
     7. In the event of any inconsistency between the provisions of the Lease
and this Fourth Amendment, this Fourth Amendment will govern. Except as
expressly provided above, the Lease shall remain in full force and effect
without change.
     IN WITNESS WHEREOF, the parties have executed this Fourth Amendment as of
the date first written above.

                              LANDLORD:       TENANT:    
 
                            RYAN COMPANIES US, INC.,       PEGASUS SOLUTIONS
COMPANIES,     a Minnesota corporation       a Delaware corporation    
 
                            By:           By:                              
 
  Its:               Its:        
 
                           
 
                                            GUARANTOR:    
 
                                            PEGASUS SOLUTIONS, INC.,
a Delaware corporation    
 
                                            By:                                
 
 
                  Its:        
 
                           

-2-